Exhibit 10(at)

 

EMPLOYMENT CONTINUITY AGREEMENT

 

This Agreement made as of this 9’’ day of May, 2000, by and between MAINE PUBLIC
SERVICE COMPANY, a Maine corporation with its principal place of business in
Presque Isle, Maine (the “Company”) and Calvin D. Deschene of Presque Isle,
Maine, (“Director”).

 

WHEREAS, the Director has been employed by the Company and its energy marketing
subsidiary, Energy Atlantic, LLC (EA), in a management capacity for over 13
years, and is now the Director of EA; and

 

WHEREAS, the Director’s knowledge of EA’s affairs and his experience are
critical to the protection and enhancement of the best interests of the Company,
its employees, ratepayers and stockholders; and

 

WHEREAS, in the current competitive energy market the continuing operation of EA
cannot be assured; and

 

WHEREAS, the Company desires to assure itself of the continued employment of the
Director and the benefit of his independent judgment in the operation of EA,
particularly in light of the uncertainties concerning EA’s future as an
affiliated energy marketer;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained and for other good and valuable consideration, the receipt and
adequacy of which is acknowledged by each of the parties, the Director and the
Company agree as follows:

 

1.             Term of the Agreement and Renewal. The term of this Agreement
shall be for a period beginning May 9, 2000, and ending December 31, 2001. On
January 1, 2002, and on January 1 of each period of three (3) years thereafter
(in each case such date to be a “Renewal Date”) this Agreement automatically
shall be renewed for an additional three (3) year term, unless at least one (1)
year prior to any such Renewal Date, either party shall have given written
notice to the other that such renewal shall not take place. Such notice may be
given by the Company only upon the affirmative vote of the Compensation
Committee of the Board of Directors.

 

2.             Rights Upon Involuntary Termination of Employment. If (i) within
twenty-four (24) months after the occurrence of a Change in Control Event, the
Company terminates the Director’s employment for any reason other than Good
Cause as defined in Paragraph 4, or if the Director voluntarily terminates
employment for Good Reason as defined in Paragraph 3, or (ii) at any time during
the term of this Agreement, or any extension thereof, EA shall effectively cease
doing business (regardless of any formal dissolution or winding up of EA) and
the Officer is not offered a position with the Company at a base salary and a
level of employee benefits substantially the same as EA provided to him
immediately prior to its cessation of operations, the Company shall provide the
Director with the following:

 

(a)           Within thirty (30) days of such termination, a lump sum cash
payment in an amount equal to the sum of:

 

--------------------------------------------------------------------------------


 

(i)                one hundred percent (100%) of the Director’s annual base
salary in effect upon the date of the Change in Control Event or when EA ceased
doing business, whichever applies, and

 

(ii)               one hundred percent (100%) of the award the Director would
have received for the year in which such termination occurs, pursuant to the EA
Incentive Compensation Plan, assuming that his employment had not terminated and
that for such year all applicable performance goals will be met. In the event
any portion of this award depends on goals that cannot be determined until the
close of the Plan Year, then payment of that amount shall be made within 30 days
after the goal has been determined.

 

(b)              The continuation of the Director’s participation and the
participation of his dependents (to the extent they were participating prior to
his termination of employment) in EA’s health, life, disability and other
employee benefit plans, programs and arrangements (excluding the Pension Plan
and the Non-Union Retirement Savings Plan) for a period of twenty-four (24)
months after such termination as if he were still employed during such period;
provided, however, if such participation in any such plan, program or
arrangement is specifically prohibited by the terms thereof, the Company shall
provide the Director (and his dependents) with benefits substantially similar to
those which he was entitled to receive under such plan, program or arrangement
immediately prior to his termination of employment. Additionally, at the end of
any period of such coverage, the Director shall have the right to have assigned
to him, for the cash surrender value thereof, any assignable insurance owned by
EA on the life of the Director. For purposes of this Paragraph 2(b), any
employee benefit determined with reference to the Director’s compensation or
earnings shall be based on his annual base salary unless otherwise provided
under the terms of the applicable employee benefit plan, program or arrangement.

 

(c)             The Company shall pay the Director an amount equal to the award
he would have been entitled to receive under EA’s Incentive Compensation Plan,
if his employment had not terminated, based on the base salary he had earned as
of his termination date, and assuming that for such year all applicable
performance goals will be met. Such payment shall be made within ninety (90)
days after his employment terminates, except that if any portion of the amount
depends on goals that cannot be determined until the close of the Plan Year,
then payment of that amount shall be made within 30 days after this goal has
been determined.

 

3.               Termination for Good Reason. For purposes of this Agreement,
termination by the Director of his employment for “Good Reason,” except upon the
Director’s express written consent otherwise, shall mean:

 

(a)           the assignment of duties to the Director which:

 

2

--------------------------------------------------------------------------------


 

(i)              are materially different from his duties immediately prior to
the change in Control Event, or

 

(ii)             result in his having significantly less authority or
responsibility than he had prior to the Change in Control Event; or

 

(b)             the Director’s removal from, or any failure to re-elect him to,
any position he held immediately prior to the Change in Control Event with EA;
or,

 

(c)             a reduction of the Director’s annual base salary in effect on
the date of the Change in Control Event or as the same may be increased from
time to time thereafter; or

 

(d)             the Company’s transferring or assigning the Director to a place
of employment more than twenty-five (25) miles from Presque Isle, Maine, except
for required business travel to an extent substantially consistent with his
business travel obligations immediately prior to the Change in Control Event; or

 

(e)             the Company’s failure to provide the Director with substantially
the same health, life and other employee benefit plans, programs and
arrangements (specifically including EA’s compensation and incentive plans, as
the same may be amended in the future), and substantially the same perquisites
of employment, as provided to him immediately prior to the Change in Control
Event or as the same may be increased thereafter; or

 

(f)              the Company’s failure to provide the Director with
substantially the same support staff as provided to him immediately prior to the
Change in Control Event; or

 

(g)             the Company’s failure to increase the Director’s salary,
employee benefits or perquisites of employment in a manner or amount
commensurate with increases provided to the Company’s other executive officers;
or

 

(h)             the Company’s failure to obtain from any successor a
satisfactory agreement to assume and perform the terms of this Agreement.

 

4.               Termination by Reason of Death or for Good Cause. 
Notwithstanding any provision of this Agreement to the contrary, no benefits are
payable hereunder upon the Director’s death prior to his involuntary termination
of employment pursuant to Paragraph 2 or voluntary termination of employment for
Good Reason pursuant to Paragraph 3. The Company retains the right to terminate
the Director for “Good Cause,” in which event he shall not be entitled to
receive any payment or benefits pursuant to this Agreement. “Good Cause” shall
mean:

 

(a)           the Director’s conviction, by a court of competent jurisdiction,
of a crime adversely reflecting on his honesty, trustworthiness or fitness to
carry out the responsibilities of his position with the Company in other
respects; or

 

3

--------------------------------------------------------------------------------


 

(b)             a willful breach by him of any material duty or obligation
imposed upon him under the terms of his employment, as those terms existed
immediately prior to any Change in Control Event, and his failure to cure such
breach within thirty (30) days after receiving notice thereof from the Company.

 

5.               “Change in Control Event.” Each of the following events shall
constitute a “Change in Control Event” for purposes of this Agreement:

 

(a)             Any person acquires beneficial ownership of Company securities
and is or thereby becomes a beneficial owner of securities entitling such person
to exercise twenty-five percent (25%) or more of the combined voting power of
the Company’s then outstanding stock.

 

For purposes of this Agreement, “beneficial ownership” shall be determined in
accordance with Regulation 13D under the Securities Exchange Act of 1934, or any
similar successor regulation or rule; and the term “person” shall include any
natural person, corporation, partnership, trust or association, or any group or
combination thereof, whose ownership of Company securities would be required to
be reported under such Regulation 13D, or any similar successor regulation or
rule.

 

(b)           The Company ceases to be a reporting company pursuant to Section
13(a) of the Securities Exchange Act of 1934 or any similar successor provision.

 

(c)           The number of the Company’s Outside Directors, as defined herein,
is decreased by more than fifty percent (50%) in any twenty-five (25) month
period or the number of the Company’s directors is increased such that the
Outside Directors constitute less than a majority of the Board.

 

(d)           Within any twenty-five (25) month period, individuals who were
Outside Directors at the beginning of such period, together with any other
Outside Directors first elected as directors of the Company pursuant to
nominations approved or ratified by at least two-thirds (2/3) of the Outside
Directors in office immediately prior to such respective elections, cease to
constitute a majority of the board of directors of the Company.

 

(e)           The Company is subject to a change in control which would require
reporting in response to Item 1 of Form 8-K under Regulation 13a- 11 promulgated
under the Securities Exchange Act of 1934, as amended, or any similar successor
statute or rule, whether or not the Company is a reporting company under such
Act.

 

(f)           The Company’s stockholders approve:

 

(i)            any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation or pursuant to which shares of
Company common stock would be converted into cash, securities or other property,

 

4

--------------------------------------------------------------------------------


 

other than a merger or consolidation of the Company in which the holders of the
Company’s common stock immediately prior to the merger or consolidation have
substantially the same proportionate ownership and voting control of the
surviving corporation immediately after the merger or consolidation; or

 

(ii)             any sale, lease, exchange, liquidation or other transfer (in
one transaction or a series of transactions) of all or substantially all of the
assets of the Company.

 

Notwithstanding subparagraphs (i) and (ii) above, the term “Change in Control
Event” shall not include a consolidation, merger, or other reorganization if
upon consummation of such transaction all of the outstanding voting stock of the
Company is owned, directly or indirectly, by a holding company, and the holders
of the Company’s common stock immediately prior to the transaction have
substantially the same proportionate ownership and voting control of the holding
company.

 

(g)           50% or more of either the Company’s interests in or the assets of
EA are sold, leased, exchanged or otherwise transferred to any person who is not
an affiliate of the Company under 35-A M.R.S.A. § 707, regardless of whether any
Change of Control Event occurs with respect to the Company.

 

6.             Outside Directors. For purposes of this Agreement, an “Outside
Director” as of a given date shall mean a member of the Company’s board of
directors who has been a director of the Company throughout the six (6) months
prior to such date and who has not been an employee of the Company at any time
during such six (6) month period.

 

7.             Notices. Any and all notices required or permitted to be given
hereunder shall be in writing and shall be deemed to have been given when
deposited in the United States mails, certified or registered mail, postage
prepaid and addressed as follows:

 

To the Director:                    Calvin D. Deschene

27 Hillside Street

Presque Isle, ME 04769-2425

 

To the Company:                 Maine Public Service Company

P. 0. Box 1209

Presque Isle, Maine 04769-1209

 

Either party may change by notice to the other the address to which notices to
it are to be addressed.

 

8.             Applicable Law, Taxes, Binding Agreement, Severability,
Construction.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of Maine, except as to any matter which is preempted
by federal law.

 

5

--------------------------------------------------------------------------------


 

(b)             Notwithstanding anything to the contrary herein contained, the
Company may withhold from any amounts payable under this Agreement all federal,
state or other taxes or assessments which may be required by applicable statute
or regulation to be withheld.

 

(c)             This Agreement shall be binding upon and inure to the benefit of
the Director his heirs, assigns, executors and legal representatives; and the
Company, its successors and assigns.

 

(d)             If any provision of this Agreement shall be held invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall not be affected thereby.

 

(e)             The Outside Directors shall have the authority to construe and
interpret this Agreement on behalf of the Company, and any such determination by
the Outside Directors shall be conclusive on the Company.

 

9.               Limitation on Amount to be Paid. If payment of any amount under
this Agreement would cause the Director to be subject to an excise tax pursuant
to Section 4999 of the Internal Revenue Code (as amended from time to time) or
the regulations thereunder, then such amount shall not be paid to the extent
necessary to avoid the imposition of such tax. The preceding sentence shall
apply only if the aggregate amount payable to the Director or for his benefit
under the Agreement, after payment of such excise tax, would be less than the
aggregate amount payable in accordance with the preceding sentence.

 

10.           Funding. This Agreement shall not be construed to create or
require the Company to create a trust or to otherwise act to fund the amounts
payable hereunder.

 

11.           Assignment. Except as required bylaw, the right to receive
payments hereunder shall not be subject to alienation, assignment, garnishment,
attachment, execution or levy of any kind, and any attempt to cause such
payments to be so subject shall not be recognized by the Company.

 

12.           Execution of Further Documents.  In the event the Director
receives payments or benefits pursuant to the terms hereof and the Company’s
independent counsel deems it necessary for the Company to receive a release or
other acknowledgment, the Director agrees to execute any such document, as may
be reasonably required as a condition of his receipt of such payment or
benefits.

 

13.           Amendment and Waiver. The Agreement may be amended only in
writing, by the parties hereto, and no condition or provision of the Agreement
may be waived except in writing. Waiver by either party at any time of the other
party’s breach of, or failure to comply with, any condition or provision of this
Agreement to be performed by such other party shall not be deemed a waiver of
any other provision or condition at the same time or of any provision or
condition at any prior or subsequent time, unless specifically stated therein.

 

6

--------------------------------------------------------------------------------


 

14.        Arbitration. In recognition of the mutual benefits of arbitration,
the parties hereby agree that arbitration as provided for herein shall be the
exclusive remedy for resolving any claim or dispute arising under this
Agreement, and hereby mutually waive any and all other remedies at law or in
equity for determining any such claim or dispute.

 

(a)        Any arbitration under this Agreement, and any related judicial
proceeding, shall be initiated and shall proceed pursuant to the provisions of
the Maine Uniform Arbitration Act (the “Act”) and, to the extent consistent with
the Act, the then prevailing rules of the American Arbitration Association (the
“Association”) for labor and employment contracts. To initiate arbitration
hereunder, demand shall be given in writing to the Association and the other
party no later than one year after the claim arises. Any claim for which such
demand is not made within one year after the claim arises shall be barred and
discharged absolutely.

 

(b)        Any arbitration under this Agreement shall be before a single
arbitrator, and an award in such arbitration may include only damages which the
arbitrator determines to be due under express provisions of this Agreement. The
arbitrator shall have no authority to award any other damages, including without
limitation, consequential and exemplary damages. Any award in arbitration shall
be subject to enforcement and appeal pursuant to the Act.

 

(c)       The parties shall share equally all costs and fees charged by the
Association or the arbitrator.

 

15.      No Additional Effect. Except as expressly provided herein, nothing
contained herein shall be construed to provide the Director with any specific
period of employment, right to be retained in the service of the Company or EA
or other rights, nor shall this Agreement be construed to otherwise limit the
rights of the Company to discharge or take other action with respect to the
Officer.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Witness:

 

MAINE PUBLIC SERVICE COMPANY

 

 

 

 

/s/ Paul R. Cariani

 

By

/s/ Nathan L. Grass

 

 

Its Chairman, Executive Compensation

 

 

Committee

 

 

 

/s/ Stephen A. Johnson

 

/s/ Calvin D. Deschene

 

 

 

Director  Calvin D. Deschene

 

7

--------------------------------------------------------------------------------